Exhibit 10.2
EXCLUSIVE LICENSE AGREEMENT
between
OMEROS CORPORATION and HELION BIOTECH
     This license agreement (the “Agreement”) is made effective the 20th day of
April 2010 (the “Effective Date”) between Omeros Corporation, a Washington
corporation having a principal place of business at 1420 Fifth Avenue,
Suite 2600, Seattle WA 98101 USA (“Omeros”) and Helion Biotech ApS, CVR
No. 31758106, having a principal place of business at Egholmvej 10, 2720 Vanløse
Denmark (“Helion”).
     WHEREAS Helion owns certain intellectual property rights related to
mannan-binding lectin-associated serine protease-2 (“MASP-2”); and
     WHEREAS Omeros wishes to undertake an exclusive license in Helion’s
intellectual property rights related to MASP-2; and
     WHEREAS Helion wishes to grant Omeros an exclusive license in Helion’s
intellectual property rights related to MASP-2 in return for potential royalty
and milestone payments and sublicense revenue sharing;
     NOW THEREFORE, in consideration for the mutual covenants and obligations
set forth herein as well as other good and valuable consideration, the parties
hereby agree as follows:

1   Key Definitions   1.1   “Initial MASP-2 Patents” shall have the definition
set forth in Exhibit A to this Agreement.   1.2   “Intellectual Property Rights”
shall mean all inventions, ideas, discoveries, issued, reissued or reexamined
patents, pending and future patent applications, continuation,
continuation-in-part and divisional patent applications, utility models,
inventor’s certificates, trade secrets, know-how, copyrights and trademarks.  
1.3   “Licensed Field” shall mean inhibition of mannan-binding lectin-mediated
activation of the complement system for the prevention, treatment or diagnosis
of any disease or condition in humans or other animals, including, without
limitation, through inhibition of mannan-binding lectin associated serine
protease(s) by administering inhibitory antibodies or fragments thereof or other
inhibitors.   1.4   “Licensed IP” shall have mean all of Helion’s Intellectual
Property Rights related to MASP-2 within the Licensed Field, which Licensed IP
includes, without limitation, the Initial MASP-2 Patents and the Other MASP-2
Patents.   1.5   “Licensed Products” shall mean all antibodies, inhibitors and
other products that, were it not for the license granted by Helion to Omeros
under this Agreement, would infringe, or the use, manufacture, offer for sale or
sale of which would infringe, any valid and subsisting claim(s) of any issued
patent within either the Initial MASP-2 Patents or the Other MASP-2 Patents in
the country or countries in which such products are offered for sale, sold,
manufactured or used.

 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

-1-



--------------------------------------------------------------------------------



 



1.6   “Net Enforcement Proceeds” shall mean (a) all awards, judgments,
settlements or damages collected by Omeros from its enforcement of the Licensed
IP against third parties, less (b) all of Omeros’ enforcement and litigation
costs and legal fees.   1.7   “Net Sales” shall mean (a) gross monetary amounts
invoiced and collected by Omeros for the sale of Licensed Products (excluding
any Sublicense Revenue), less (b) the sum of cash, trade, or quantity discounts,
sales, use, tariff, import/export duties or other excise taxes, and any other
governmental taxes imposed on particular sales, transportation charges and
allowances, commissions to third party sales agents, and credits to customers
because of rejections or returns, plus (c) the Net Enforcement Proceeds. For
purposes of this paragraph, the acquisition of Licensed Products from Omeros as
part of an acquisition of all or a substantial part of the assets of Omeros’
business to which this Agreement pertains shall not be considered a sale of
Licensed Products.   1.8   “Other MASP-2 Patents” shall have the definition set
forth in Exhibit B to this Agreement.   1.9   “Sublicense Revenue” shall mean
all sublicense royalties, milestones or other sublicense fees received by Omeros
from third parties for a sublicense under the Initial MASP-2 Patents and/or the
Other MASP-2 Patents for the manufacture, sale or distribution of Licensed
Products, excluding any amounts included in the Net Sales, provided, however
that the Sublicense Revenue shall not include any fees or payments from such
third parties to Omeros to support research and development efforts, to purchase
equity in Omeros, for licensing under other intellectual property not included
in the Initial MASP-2 Patents and/or the Other MASP-2 Patents, or for any other
purpose other than as compensation for such sublicense under the Initial MASP-2
Patents and/or the Other MASP-2 Patents.   2   Grant Of License   2.1   Helion
hereby grants to Omeros for the term of this Agreement a royalty-bearing,
world-wide exclusive license in and to the Licensed IP within the Licensed
Field, including the right to grant sublicenses thereunder, including, without
limitation, all rights for the research, development, manufacture, use, sale,
offering for sale, distribution, exportation and importation of any and all
products and the practice of all methods claimed in or encompassed by the
Licensed IP, including, without limitation, the exclusive right to develop,
manufacture, use, sell, offer for sale, distribute, export and import the
Licensed Products.   2.2   Helion shall also provide to Omeros access to the
cell line for Helion’s [†] monoclonal antibody (the “[†] Antibody”) and all
available data for and samples, if available, of all MASP-2 antibodies owned or
controlled by Helion, including, without limitation, the [†] Antibody
(collectively the “Helion Antibodies”), without added compensation to Helion
from Omeros other than reimbursement of Helion’s expenses for providing such
access,

 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

-2-



--------------------------------------------------------------------------------



 



    on a pass-through basis, and at no expense to Helion. Helion has provided a
sample of the [†] Antibody to Omeros for assessment of its properties. Omeros
shall pay to Helion an annual maintenance fee of [†] ($[†]) (the “Research
Exclusivity Fee”), with a first Research Exclusivity Fee due within [†] of the
Effective Date and then within [†] of the anniversary of the Effective Date
annually thereafter, each year during the term of this Agreement for so long as
Omeros wishes to preclude Helion from providing any access to the [†] Antibody
to third parties. If Omeros fail to pay any Research Exclusivity Fee when due or
if Omeros provides Helion written notice that Omeros does not wish to maintain
research exclusivity for the [†] Antibody, then thereafter Helion shall have the
right to license out the [†] Antibody to a third party distributor to sublicense
and sell the [†] Antibody to other third parties provided that such third
parties may use the [†] Antibody solely for non-commercial research purposes
only, such use expressly excluding the right to modify, sequence or otherwise
develop the [†] Antibody, provided, however, that such third party license to
research use of the [†] Antibody shall not be construed to include any license
under the Licensed IP or under any other Intellectual Property Rights owned or
held by Omeros.   3   Royalties and Sublicense Revenue   3.1   Omeros shall pay
Helion on a quarterly basis a royalty as a percentage of Net Sales that were
collected during each quarter of the term of this Agreement, which royalty
percentage shall be determined as either (a) [†] percent ([†]%) of Net Sales for
Licensed Products that are encompassed by any valid and subsisting claim of any
patent included in the Initial MASP-2 Patents, or (b) [†] percent ([†]%) of Net
Sales for Licensed Products that are encompassed by any valid and subsisting
claim of any patent included in the Other MASP-2 Patents (the “Royalty”);
provided, however, that if the total royalty burden paid by Omeros to all
entities (including Helion and third parties) for licenses to Intellectual
Property Rights that are specifically directed to inhibitors or methods of
inhibiting mannan-binding lectin-mediated activation of the complement system
(“Total Royalty Burden”) exceeds [†] percent ([†]%), then the Royalty shall be
reduced by [†] of the difference between the Total Royalty Burden and [†]
percent ([†]%), except that in any event Helion shall be paid a minimum Royalty
of either [†] percent ([†]%) or [†] percent ([†]%) for (a) the Initial MASP-2
Patents or (b) the Other MASP-2 Patents, respectively. For purposes of clarity,
the Total Royalty Burden shall be computed based on all licensees under
Intellectual Property Rights for which Omeros is required to pay a royalty for
the sale of Licensed Products. For purposes of clarity, if a Licensed Product is
encompassed by valid and subsisting claims of patents included in both the
Initial MASP-2 Patents and the Other MASP-2 Patents, than the Royalty shall be
computed only on the basis of the Other MASP-2 Patents.   3.2   Omeros shall pay
Helion on a quarterly basis a share (the “Sublicense Share”) of Sublicense
Revenue collected by Omeros during the subject quarter, which Sublicense Share
shall be either (a) [†] percent ([†]%) for any sublicense for Licensed Products
encompassed by valid and subsisting claim(s) of patent(s) included in the
Initial MASP-2 Patents or (b) [†] percent ([†]%) for any sublicense for Licensed
Products encompassed by valid and subsisting claim(s) of patent(s) included in
the Other MASP-2 Patents. For

 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

-3-



--------------------------------------------------------------------------------



 



    purposes of clarity, if a sublicense is for a Licensed Product encompassed
by valid and subsisting claims of patents included in both the Initial MASP-2
Patents and the Other MASP-2 Patents, than the Sublicense Share shall be
computed only on the basis of the Other MASP-2 Patents.   3.3   Omeros shall pay
Helion Royalty payments and Sublicense Share payments on a quarterly basis for
Net Sales and Sublicense Revenue, respectively, collected during each respective
quarter. Royalty and Sublicense Share payments for each quarter shall be made
within [†] of the end of the quarter. If Omeros is required to use any estimated
figures to meet this payment time frame, Omeros shall note such figures as
estimated in an accompanying report and shall adjust the Royalty and Sublicense
Share paid the next quarter when actual figures are available for the prior
quarter. Net Sales, Royalty payments, Sublicense Revenue and Sublicense Share
payments shall be computed based on a conversion from any other denomination to
U.S. Dollars for any revenues received or costs and expenses incurred by Omeros
during the relevant quarter, as provided herein, using the exchange rate
published in The Wall Street Journal, West Coast edition, on the last business
day of the applicable calendar quarter. Each quarterly Royalty and/or Sublicense
Share payment shall be accompanied by (a) a report specifying the source and
amount of the Royalty and/or Sublicense Share payment itemized on a
product-by-product basis and country-by-country basis, and (b) the total of all
discounts, returns, credits and commissions deducted from gross amounts to
determine Net Sales and/or Sublicense Revenue.   3.4   Helion reserves the right
to employ a certified public accountant to review and reconcile the directly
relevant accounting records and procedures of Omeros as they relate to the
determination of Royalties or Sublicense Share fees during reasonable business
hours and no more than [†], and Omeros agrees to make available at Omeros’ place
of business all such directly relevant accounting records for that purpose
within [†] of written request by Helion. The cost of such review shall be borne
by Helion, unless it is found that Omeros under-paid a quarterly royalty or
sublicense revenue fees for any quarter by an amount of [†]% ([†] percent) or
greater, in which case the cost of such review shall be borne by Omeros.   3.5  
In the event any Royalty or Sublicense Share payments due are not timely paid by
Omeros, Omeros shall pay to Helion interest charges on such late payments at a
rate per annum that is [†] percent ([†]%) above the then current twelve-month
LIBOR rate.   3.6   Notwithstanding anything to the contrary herein, Omeros
shall have no obligation to pay any Royalties or Sublicense Share payments for
any Licensed Product based on any patent claim that has been declared invalid or
unenforceable by a court or governmental body of competent jurisdiction or based
on any patent claim that is not enforceable in the jurisdiction(s) where such
products are manufactured, used, sold, offered for sale, imported or
distributed.

 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

-4-



--------------------------------------------------------------------------------



 



4   Milestone Payments   4.1   Omeros shall pay Helion the following one-time
milestone payments (each a “Milestone Payment”) on invoice upon completion of
the associated activity (each a “Milestone”) by Omeros or by a sublicensee of
Omeros. Omeros shall provide Helion written notice of the completion of each
Milestone by Omeros or Omeros’ sublicensee within [†] of such Milestone
completion. The amount of each Milestone Payment associated with development or
commercial Milestones shall be determined as follows depending on whether
(a) the Licensed Product triggering the Milestone is encompassed only by
subsisting and valid claim(s) of the Initial MASP-2 Patents or

(b) the Licensed Product triggering the Milestone is encompassed by subsisting
and valid claim(s) of the Other MASP-2 Patents. If a Milestone (the “Subject
Milestone”) is reached in a country in which neither the Initial MASP-2 Patents
or the Other MASP-2 Patents encompass the Licensed Product, then the
corresponding Milestone Payment (the “Subject Milestone Payment”) is not due,
but the Subject Milestone Payment shall thereafter become due if the Subject
Milestone again is reached or any subsequent Milestone is reached in a country
in which either the Initial MASP-2 Patents and/or the Other MASP-2 Patents
encompass the Licensed Product.

 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

-5-



--------------------------------------------------------------------------------



 



      Milestone   Milestone Payment
Execution of this Agreement.
  [†] US Dollars ($[†])
Filing of first IND for a Licensed Product
  (a) [†] dollars ($[†]), or
(a) If only the Initial MASP-2 Patents apply, or
  (b) [†] dollars ($[†])
(b) if the Other MASP-2 Patents apply.
   
 
   
Initiation of first Phase 2 study for a
  (a) [†] dollars ($[†]), or
Licensed Product
   
 
  (b) [†] dollars ($[†])
(a) If only the Initial MASP-2 Patents apply, or
   
(b) if the Other MASP-2 Patents apply.
   
 
   
Initiation of first Phase 3 study for a
  (a) [†] dollars ($[†]), or
Licensed Product
   
 
  (b) [†] dollars ($[†])
(a) If only the Initial MASP-2 Patents apply, or
   
(b) if the Other MASP-2 Patents apply.
   
 
   
First marketing approval
  (a) [†] dollars ($[†]), or
(a) If only the Initial MASP-2 Patents apply, or
  (b) [†] dollars ($[†])
(b) if the Other MASP-2 Patents apply.
   
 
   
Second marketing approval for a substantially
  (a) [†] dollars ($[†]), or
different indication
   
 
  (b) [†] dollars ($[†])
(a) If only the Initial MASP-2 Patents apply, or
   
(b) if the Other MASP-2 Patents apply.
   
 
   
Net Sales reach [†] dollars (US$[†]) within [†]
  [†] dollars ($[†])
of launch of commercial sales of the Licensed Product
   

 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

-6-



--------------------------------------------------------------------------------



 



5   Payment Procedures   5.1   All payments due from Omeros to Helion under this
Agreement shall be made by wire transfer to an account specified by Helion.  
5.2   All payments due from Omeros to Helion under this Agreement shall be made
in U.S. Dollars, and all dollar ($) amounts referenced in this Agreement shall
be understood to refer to U.S. Dollars.   6   Reporting and Development Efforts
  6.1   Omeros shall on an annual basis deliver to Helion a written progress
report detailing the status of Omeros’ efforts to fund, patent, develop and
commercialize one or more Licensed Products. Helion shall notify Omeros if
Helion is dissatisfied with the frequency or detail in progress reports from
Omeros.   6.2   Omeros shall promptly provide Helion with a copy of all
sublicenses granted by Omeros in the Licensed IP for the commercialization of
Licensed Products.   6.3   Omeros shall use reasonable efforts, based on
reasonable commercial prudence, to develop and introduce to the market one or
more Licensed Products. The reasonable performance of research and/or
development activities, funding efforts, patenting efforts, partnering, sale or
licensing efforts, or regulatory approval efforts related to one or more
Licensed Products, internally at Omeros or a successor-in-interest thereto
and/or under contract with a third party, shall be deemed to be reasonable
efforts under this Section. Temporary delays in the performance of such
activities shall not be considered a lack of reasonable efforts so long as
Omeros or a successor-in-interest thereto has not affirmatively announced a
decision to abandon all such activities.   7   Patent Prosecution; [†]; Prior
Patent Expenses   7.1   Omeros shall assume responsibility for further
prosecution and maintenance of patents and patent applications within the
Licensed IP, at Omeros’ sole expense, in consultation with Helion.   7.2  
Helion shall assist Omeros in the prosecution and maintenance of patents and
patent applications within the Licensed IP without additional compensation but
at no cost to Helion, including without limitation [†] of patents and patent
applications included within the Initial MASP-2 Patents to [†].   7.3   [†].  
7.4   If, [†], Helion requests for use outside of the Licensed Field a
sublicense(s) from Omeros under either or both of the exclusive license(s) held
by Omeros from the U.K. Medical Research Council and/or the University of
Leicester related to such corrected patent(s) or patent application(s), Omeros
shall grant to Helion such sublicense(s) on an exclusive basis for use outside
of the Licensed Field, each such sublicense to be on terms

 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

-7-



--------------------------------------------------------------------------------



 



    commensurate with the license under this Agreement granted to Omeros by
Helion to the Initial MASP-2 Patents.   7.5   Omeros agrees to reimburse Helion
for (a) its reasonable out of pocket legal costs for responding to office
actions incurred during the period of August 2009 through December, 2009 in US
Patent Application [†] and EP Patent Application [†], not to exceed US $[†] in
total and (b) its reasonable out of pocket legal costs for prosecuting and
maintaining other patents and patent applications within the Licensed IP during
the period between January 1, 2010 and the Effective Date of this Agreement, not
to exceed $[†] in total except as authorized in advance by Omeros; provided,
however, that Helion has consulted with Omeros on prosecution and maintenance
actions taken during this time period and Omeros shall not be responsible for
the costs of any actions taken during any period of time in which Helion
unreasonably delayed completion and execution of this Agreement. All costs for
reimbursement shall be accompanied by copies of the law firm invoices for such
costs.   7.6   Each party shall continue to own its respective Intellectual
Property Rights and licenses to third party Intellectual Property Rights
existing prior to or obtained independently of this Agreement.   8   Enforcement
of Licensed IP   8.1   Omeros shall have the sole right at its discretion to
enforce the Licensed IP against third party infringers, including the initiation
of any civil action in Omeros’ name, at Omeros’ sole expense, and any resulting
Net Enforcement Proceeds shall belong solely to Omeros without duty to account
to Helion, except for inclusion of the Net Enforcement Proceeds in the Net
Sales. Helion shall assist Omeros in prosecution, maintenance and enforcement of
patents and patent applications within the Licensed IP without additional
compensation but at no cost to Helion. In the event that it is necessary for
Omeros to join Helion as a party to any such civil action, Helion shall join
such action for no additional compensation but at no cost to Helion, and any
resulting Net Enforcement Proceeds shall belong solely to Omeros without duty to
account to Helion, except for inclusion of the Net Enforcement Proceeds in the
Net Sales.   8.2   If Omeros unreasonably declines to initiate enforcement of
any patent within the Licensed IP against any third party infringer within [†]
of a written demand from Helion to do so, then Helion shall have the sole right
at its discretion to enforce such infringed patent against such third party
infringer, including the initiation of any civil action in Helion’s name, at
Helion’s sole cost, in which event any award, judgment, settlement or damages
collected shall belong solely to Helion without duty to account to Omeros.   8.3
  Omeros’ obligation to pay Helion Royalty and Sublicense Share payments shall
be suspended and accrued during any period of time that a third party infringer
of the Licensed IP is using, manufacturing, marketing, distributing, selling or
offering for sale Licensed Product, provided that Omeros acts with commercially
reasonable diligence to enforce the Licensed IP against such third party
infringer, and Omeros shall be entitled to

 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

-8-



--------------------------------------------------------------------------------



 



    deduct any amount of its enforcement costs that are in excess of any awards,
judgments, settlements or damages collected by Omeros from such enforcement
against such accrued Royalty and Sublicense Share payments and any future
Royalty and Sublicense Share payments owed.   8.4   If Helion learns of the
infringement of any patent or other Intellectual Property Right included in the
Licensed IP, Helion shall promptly notify Omeros of such infringement and will
provide Omeros with all evidence of infringement in Helion’s possession. Both
parties shall use their best efforts in cooperation with each other to terminate
third party infringement without litigation.   9   Representations, Warranties
and Other Obligations of Omeros   9.1   Omeros represents and warrants that it
has the requisite corporate power and authority and the legal right to enter
into this Agreement and to perform its obligations hereunder.   10  
Representations, Warranties and Other Obligations of Helion   10.1   Helion
represents and warrants that it has the requisite corporate power and authority
and the legal right to enter into this Agreement and to perform its obligations
hereunder.   10.2   Helion represents and warrants, subject only to any
ownership rights that may be claimed by the U.K. Medical Research Council and/or
the University of Leicester in the Initial MASP-2 Patents by virtue of any
inventorship by any employee(s) of such institutions, that Helion holds all
rights and free and clear title to the Licensed IP.   10.3   Helion undertakes,
represents and warrants that it shall cause Prof. Jens Chr. Jensenius and Prof.
Steffen Thiel to each execute this Agreement to confirm their agreement to be
bound to the same extent as Helion with respect to all relevant provisions of
this Agreement.   10.4   Helion represents and warrants that it conveys the
license to the Licensed IP and all other rights conveyed to Omeros under this
Agreement free of any and all liens, encumbrances, licenses or claims, and free
of any and all royalty, milestone, fee or other obligations owed to any third
party(ies), including, without limitation, Aarhus University, Prof. Jens Chr.
Jensenius, Prof. Steffen Thiel, Helion Holding ApS, NatImmuneA/S and antibody
screening or development companies.   10.5   Helion warrants that it is not
aware of any third party rights that would be infringed as a result of Omeros’
development of Licensed Products in accordance with the terms of this Agreement.
  10.6   Helion represents and warrants that Helion conveys a clear and
unencumbered license to the Helion Antibodies for all purposes without any
restrictions or obligations owed to any third party individuals and entities
that originally generated the Helion Antibodies (“Helion Antibody Creators”),
and Helion will disclose to Omeros the exact process and materials used to
generate the Helion Antibodies and any known third party rights that

 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

-9-



--------------------------------------------------------------------------------



 



    are relevant to the Helion Antibodies or the process or materials used to
generate the Helion Antibodies; provided, however, that Helion makes no
representation or warranty that the Helion Antibodies do not infringe any rights
unknown to Helion of any third parties, other than the Helion Antibody Creators,
for the generation of antibodies.   10.7   Helion represents, warrants and
undertakes that, unless otherwise agreed in writing by Omeros, it shall neither
perform nor sponsor any further research, development or commercial activity
related to MASP-2 within the Licensed Field during the term of this Agreement.  
10.8   THE WARRANTIES SET FORTH EXPRESSLY IN THIS AGREEMENT ARE THE SOLE
WARRANTIES MADE BY EITHER PARTY TO THE OTHER AND THERE ARE NO OTHER WARRANTIES,
REPRESENTATIONS OR GUARANTEES OF ANY KIND WHATSOEVER, EITHER EXPRESS OR IMPLIED,
REGARDING THE LICENSED PRODUCTS, THE LICENSED RESEARCH PRODUCTS , OR OTHER
PRODUCTS, INCLUDING WITHOUT LIMITATION ANY EXPRESS OR IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.   11   Confidentiality  
11.1   Helion and Omeros hereby affirm and incorporate by reference the terms of
the Mutual Nondisclosure Agreement between the parties dated May 16, 2008
concerning the subject matter of this Agreement, a copy of which is attached
hereto as Exhibit C, except to the extent that the terms of such nondisclosure
agreement may conflict with the terms of this Agreement, in which case the terms
of this Agreement shall prevail. The parties further agree that the mutual
obligations of nondisclosure and non-use set forth in such Mutual Nondisclosure
Agreement shall subsist for a period of five (5) years after the termination of
this Agreement.   11.2   The terms of this Agreement shall be maintained in
strict confidence by both Helion and Omeros, and may not be disclosed by either
party without the consent of the other party, except as may be required under a
court order or decree or as required to comply with any governmental law, rule
or regulation, and Omeros may disclose the terms of this Agreement to Omeros’
current and potential employees, directors, consultants, shareholders, investors
and corporate partners. Helion acknowledges that Omeros is legally required and
shall be permitted without further consent to file a summary of the terms of
this Agreement and a copy of this Agreement with the U.S. Securities and
Exchange Commission, provided, however, that Omeros will in good faith seek to
secure confidential treatment for information that it views to be competitively
sensitive, and that Omeros shall be permitted to issue a press release
concerning the entry into and overall terms of this Agreement, the disclosure of
which shall be no broader than that disclosed to the U.S. Securities and
Exchange Commission.   12   Release of any Pre-existing Claims   12.1   Omeros
and Helion each releases the other party and their respective licensors and
licensees from any and all claims arising prior to the Effective Date of this
Agreement.

 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

-10-



--------------------------------------------------------------------------------



 



13   Indemnification and Limitation of Liability   13.1   Each party (the
“Indemnifying Party”) shall indemnify, hold harmless and defend the other party
and its employees, officers, directors, consultants and agents (the “Indemnified
Party”) against any and all claims, suits, losses, liabilities, damages, costs,
fees, and expenses (“Claims”) resulting from or arising directly out of the
Indemnifying Party’s breach of any representation, warranty or obligation under
this Agreement, or the Indemnifying Party’s exercise of the rights and
obligations under this license or any sublicense, except that such obligation to
indemnify, hold harmless and defend shall not extend to any Claims to the extent
such Claims result from or arise directly from the negligence or misconduct of
the Indemnified Party. This indemnification does not include any indemnity in
relation to product performance or product liability.   13.2   Without
limitation of each party’s indemnification obligations under the preceding
Subsection, neither party shall be liable under this Agreement to another party
for any incidental, consequential or special damages.   14   Term and
Termination   14.1   Unless terminated earlier as set forth in Subsection 14.2
herein below, this Agreement shall subsist so long as there is any valid and
subsisting claim included within any patent, utility model or inventor’s
certificate within the Licensed IP or pending patent application within the
Licensed IP.   14.2   Either party may terminate this Agreement at any time in
the event that the other party breaches any material obligation of this
Agreement by first submitting written notice of breach to the breaching party,
which breach is not substantially cured within ninety (90) days of the receipt
of such notice, followed by written notice of termination then being sent to the
breaching party.   14.3   The provisions of Sections and Subsections 1, 3 (only
with respect to payments coming due prior to termination), 4 (only with respect
to payments coming due prior to termination), 9-13, 14.3, 15 and 16 shall
survive expiration or termination of this Agreement for the period set forth
therein or, if no period is set forth therein, then indefinitely.   15   Use of
Names   15.1   Nothing contained in this Agreement confers any right to either
party to use in advertising, publicity, or other promotional activities any
name, trade name, trademark, or other designation of the other party hereto, and
neither party shall make such use without the prior written consent of the other
party, provided however Omeros may through written, oral or electronic
communication disclose the existence of this Agreement and the name of Helion to
Omeros’ current and potential employees, directors, consultants, shareholders,
investors and corporate partners, as required to

 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

-11-



--------------------------------------------------------------------------------



 



    comply with any governmental law, rule or regulation, and in a press release
to be issued by Omeros regarding this Agreement. Omeros shall provide Helion
with an advance draft of its press release referring to this Agreement for
review and comment by Helion.   16   Miscellaneous   16.1   This Agreement
including all appendices and exhibits attached thereto or incorporated by
reference therein constitutes the entire understanding of the parties hereto
regarding the subject matter of this Agreement, and no other representation,
agreement, promise or undertaking altering, modifying, taking from or adding to
the terms of this Agreement shall have any effect unless the same is reduced to
writing and duly executed by the parties hereto. In the event of any conflict
between the main body of this Agreement and any attachments thereto or documents
incorporated by reference therein, the provisions of the main body of this
Agreement shall control.   16.2   Either party’s failure to enforce any
provision of this Agreement will not be considered a waiver of future
enforcement of that or any other provision.   16.3   The laws of the state of
Delaware, United States, without regard to its conflict-of-laws provisions,
shall govern this Agreement, its interpretation and its enforcement, and any
disputes arising out of or related to this Agreement.   16.4   Any civil action
prosecuted or instituted by either party with respect to any matters arising out
of or related to this Agreement shall be brought in the United States District
Courts located in the state of Delaware, United States, and each party hereby
consents to the sole and exclusive jurisdiction and venue of such courts for
such purposes.   16.5   In the event that it is necessary for either party of
this Agreement to take legal action to enforce any of the terms, conditions or
rights contained herein, or to defend any such action, then the prevailing party
in such action shall be entitled to recover from the other party all reasonable
attorneys fees, costs and expenses related to such legal action.   16.6   In the
event that any portion of this Agreement is held invalid or unenforceable by a
court of law, that provision will be construed and reformed to permit
enforcement of the provision to the maximum extent permissible consistent with
the parties’ original intent, and if such construction is not possible, such
provision shall be struck from this Agreement, and the remainder of the
Agreement shall remain in full force and effect as if such provision had never
been part of this Agreement.   16.7   For the purposes of this Agreement, the
parties hereto are independent contractors, and nothing in this Agreement shall
be construed to place them in the relationship of partners, principal and agent,
employer/employee or joint venturers. Except as provided expressly herein, each
party agrees that it shall have no authority to bind or obligate the other
party, nor shall any party hold itself out as having such authority.   16.8  
Neither party will be liable for failure or delay in performing any obligation
under this Agreement, or will be considered in breach of this Agreement, if such
failure or delay is

 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

-12-



--------------------------------------------------------------------------------



 



    due to a natural disaster or any cause reasonably beyond such party’s
control, provided that such party resumes performance as soon as possible
following the end of the event that caused such delay or failure of performance.
  16.9   Neither party may assign this Agreement, or any obligation or right
under this Agreement, in whole or in part, without the other party’s prior
written consent, which consent will not be unreasonably withheld. This Section
shall not be construed in any way to limit Omeros’ rights to grant, at Omeros’
sole discretion, sublicenses hereunder. Helion consents to Omeros’ assignment of
this Agreement in whole or in part in connection with the merger, consolidation
or transfer of all or substantially all of that portion of Omeros’ assets to
which this Agreement relates. Subject to these restrictions, this Agreement will
be binding upon and will inure to the benefit of the parties’ permitted
successors and assignees.   16.10   Any notice required or permitted to be given
hereunder by either party shall be in writing and shall be (a) delivered
personally, (b) sent by registered mail, return receipt requested, postage
prepaid, (c) sent by an internationally recognized courier service guaranteeing
next-day delivery, charges prepaid, or (d) delivered by e-mail (with the
original promptly sent by an internationally recognized courier service
guaranteeing next-day delivery, charges prepaid) to the e-mail address(es) of
the other party set forth below, or at such other addresses as may from time to
time be furnished by similar notice by either party. The effective date of any
notice hereunder shall be the date of receipt by the receiving party.

         
 
  If to Omeros:   If to Helion:
 
       
 
  Omeros Corporation   Helion Biotech ApS
 
  1420 Fifth Avenue, Suite 2600   Egholmvej 10
 
  Seattle, WA 98101   2720 Vanløse
 
  U.S.A.   Denmark
 
       
 
  Attention: CEO   Attention: CEO
 
  And copy to: General Counsel    
 
       
 
  E-mail: [†]   E-mail: [†]
 
  with a copy to [†]   with a copy to [†]
 
  Phone: 206. 676.5000   Phone: +[†]

16.11   This Agreement may be executed in one or more counterparts and by
facsimile, each of which will be considered an original, and all of which will
constitute the same instrument.

 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

-13-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Omeros and Helion have each acknowledged and accepted
this Agreement by causing it to have been signed by their respective duly
authorized officials.

                OMEROS CORPORATION   HELION BIOTECH APS  
 
             
By:
  /s/ Gregory A. Demopulos   By:   /s/ Jeppe Vesti Christensen  
 
               
 
Name:  Gregory A. Demopulos, M.D.       Name:  Jeppe Vesti Christensen  
 
  Title:  Chairman & CEO       Title:  CEO  
 
              Date:  April 23, 2010   Date:  April 9, 2010  
 
                          /s/ Per Fischer             Per Fischer            
Chairman April 9, 2010

The above Exclusive License Agreement is acknowledged by the undersigned
inventors, who agree to abide by and comply with the terms for Helion set forth
therein to the same extent as Helion.

                JENS CHR. JENSENIUS   STEFFEN THIEL
 
           
Signed:
  /s/ Jens Chr. Jensenius   Signed:   /s/ Steffen Thiel
 
           
 
           
Date:
  12/4 — 2010   Date:   12/4 — 2010

 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

-14-



--------------------------------------------------------------------------------



 



EXHIBIT A
To the Exclusive License Agreement
Between Omeros Corporation and Helion Biotech
INITIAL MASP-2 PATENTS
     The “Initial MASP-2 Patents” shall include the US Patents and Patent
Applications listed below on this Exhibit A as well as all patents issuing
therefrom, all reissued patents and patent applications, reexamined patents and
patent applications, divisional patents and patent applications, continuation
patents and patent applications based thereon or claiming priority therefrom,
and all other patents and patent applications worldwide claiming priority from
or corresponding to US Patent Applications [†] filed [†] or [†] filed [†] or PCT
International Application [†] (to the extent claiming subject matter originally
disclosed in US Patent Applications [†] or [†]).

         
 
  Helion Reference:   [†]
 
  Description:   [†]
 
  Patent Application no.:   [†]
 
  Filed:   [†]
 
  Priority:   [†]
 
  Issued Patent:   [†]
 
       
 
  Helion Reference:   [†]
 
  Description:   [†]
 
  Patent Application no.:   [†]
 
  Filed:   [†]
 
  Priority:   [†]
 
  Issued Patent:   [†]
 
       
 
  Helion Reference:   [†]
 
  Description:   [†]
 
  Patent Application no.:   [†]
 
  Filed:   [†]
 
  Priority:   [†]
 
  Issued Patent:   [†]
 
       
 
  Helion Reference:   [†]
 
  Description:   [†]
 
  Patent Application no.:   [†]
 
  Filed:   [†]
 
  Priority:   [†]
 
  Issued Patent:   [†]

 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

-15-



--------------------------------------------------------------------------------



 



         
 
  Helion Reference:   [†]
 
  Description:   [†]
 
  Patent Application nos.:   [†]
 
  Filed:   [†]
 
  Priority:   [†]

 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

-16-



--------------------------------------------------------------------------------



 



EXHIBIT B
To the Exclusive License Agreement
Between Omeros Corporation and Helion Biotech
OTHER MASP-2 PATENTS
     The “Other MASP-2 Patents” shall include all other patents and patent
applications that are not included in the Initial MASP-2 Patents in which Helion
holds rights related to MASP-2 or other inhibitors or methods of inhibiting
lectin-mediated activation of the complement system including, without
limitation, the patents and patent applications listed below in this Exhibit B
as well as all patents issuing therefrom, all reissued patents and patent
applications, reexamined patents and patent applications, divisional patents and
patent applications, continuation patents and patent applications based thereon
or claiming priority therefrom, and all other patents and patent applications
worldwide claiming priority from or corresponding to [†] (to the extent not
claiming subject matter originally disclosed in US Patent Applications [†] or
[†]) or [†].

         
 
  Helion Reference:   [†]
 
  Description:   [†]
 
  Patent Application nos.:   [†]
 
  Filed:   [†]
 
  Priority:   [†]
 
       
 
  Helion Reference:   [†]
 
  Description:   [†]
 
  Patent Application no.:   [†]
 
  Filed:   [†]
 
  Priority:   [†]

 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

-17-



--------------------------------------------------------------------------------



 



EXHIBIT C
To the Exclusive License Agreement
Between Omeros Corporation and Helion Biotech
MUTUAL CONFIDENTIALITY AGREEMENT
 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

-18-



--------------------------------------------------------------------------------



 



OMEROS CORPORATION
MUTUAL CONFIDENTIALITY AGREEMENT
     This Confidentiality Agreement (this “Agreement”) is entered into as of
May 16, 2008 by and between OMEROS CORPORATION (“Omeros”) and HELION BIOTECH
(“Helion”).
In the course of business negotiations and transactions between the parties
hereto and subject to the procedures set forth in Section 1 below, either or
both parties and agents thereof (including without limitation, attorneys and
consultants representing the parties) may disclose certain confidential and
proprietary information for the sole purpose of evaluating a potential business
relationship and/or performing in accordance with any separate agreement that
may be reached between the parties that does not supersede this Agreement
(“Purpose”). The parties want to provide for the protection of any such
confidential and proprietary information disclosed by one party (the “disclosing
party”) to which the other party receiving the information (the “recipient”) has
access in accordance with Section 1 below. In consideration of the above
premises, the parties agree:

1.   Procedure for Disclosure. Before disclosing any Confidential Information,
(a) the disclosing party shall provide recipient with a non-confidential summary
of the proposed Confidential Information, thus enabling the recipient to decide
whether the recipient wants to receive such Confidential Information; and (b)
the recipient shall confirm in writing whether they accept receipt of such
Confidential Information. Unless recipient confirms acceptance of receipt of
such Confidential Information, notwithstanding anything contrary in this
Agreement, the disclosed information shall be deemed non-confidential and shall
not be protected as Confidential Information hereunder. Each party hereby agrees
in advance to accept in confidence from the other party Confidential Information
regarding license or acquisition agreements related to MASP-2 into which each
party has entered with third parties prior to the execution of this Agreement
(“MASP-2 Historical Information”) and discussions, proposals, term sheets and
draft agreements concerning a potential separate agreement between the parties
related to the licensing or acquisition of rights related to MASP-2
(“Proposals”). All Confidential Information shall be disclosed in written form,
which may be in hard copy or electronic format, and marked “Confidential”, or if
disclosed orally shall be summarized in written form, marked “Confidential” and
provided to the recipient within thirty (30) days of oral disclosure.   2.  
Covenant Not to Disclose to Third Party. For a period of five years from the
date of last disclosure hereunder, the recipient of any Confidential Information
will not at any time disclose or otherwise make known or available to any
person, firm, corporation or other entity, or use for its own account or for any
purpose other than the Purpose or as otherwise set forth herein, any
Confidential

 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

-19-



--------------------------------------------------------------------------------



 



    Information disclosed by the other party prior to or during the term of this
Agreement, without the express prior written consent of the disclosing party.
Helion hereby consents to Omeros’ sharing of Helion’s Confidential Information
to the extent that Helion’s Confidential Information relates to MASP-2
Historical Information and relative rights attendant thereto or Proposals, on a
need to know basis, to the UK Medical Research Council and the University of
Leicester under obligations of confidentiality consistent with this Agreement.
The recipient shall utilize reasonable procedures to safeguard Confidential
Information from unauthorized use, reproduction and disclosure and under secure
conditions, including releasing Confidential Information only to employees,
consultants, licensors or professional advisors who have agreed to abide by the
recipient’s obligations hereunder on a “need-to-know” basis.   3.   Confidential
Information.   3.1   For information disclosed by Omeros in accordance with
Section 1, “Confidential Information” means any and all information provided by
Omeros related to MASP-2 Historical Information or Proposals or relating to the
following technology that was licensed, acquired, developed or are owned and/or
held by Omeros: methods, antibodies and other agents and compositions for the
inhibition of the complement immune system, including without limitation
information developed by Omeros and/or obtained from the University of
Leicester, the UK Medical Research Council and/or Fukushima Medical University
regarding MASP-2 or MAp19 as well as methods for inhibiting the same; and
includes, without limitation, research and development information, know-how,
legal analysis, inventions, trade secrets, technical data, knock-out and
knock-in mouse strains, gene expression profiles, behavioral and physiological
assays, phenotypes, cell lines, cellular, biochemical and chemical assays,
chemical structures, formulae, treatment methods, clinical trial design
criteria, protocols, case report forms (blank or including patient data),
investigators’ brochures, drawings, designs, models, samples, processes,
chemistry, manufacturing and controls information, regulatory information, and
any type of product development, business or marketing plans or strategies or
financial information.       For information disclosed by Helion in accordance
with Section 1, “Confidential Information” means any and all information
provided by Helion related to MASP-2 Historical Information or Proposals or
relating to the following technology that was acquired, licensed, developed or
is owned and/or held by Helion: methods, antibodies and other agents and
compositions for the inhibition of MASP-2 or for the treatment of MASP-2
deficiency disorders; and includes without limitation, research and development
information, know-how, legal analysis, inventions, trade secrets, technical
data, knock-out and knock-in mouse strains, gene expression profiles, behavioral
and physiological assays, phenotypes, cell lines, cellular, biochemical and
chemical assays, chemical structures, formulae, treatment methods, clinical
trial design criteria, protocols, case report forms (blank or including patient
data), investigators’ brochures,

 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

-20-



--------------------------------------------------------------------------------



 



    drawings, designs, models, samples, processes, chemistry, manufacturing and
controls information, regulatory information, and any type of product
development, business or marketing plans or strategies or financial information.
  3.2   Confidential Information does not include information that the recipient
can establish:   3.2.1   is or becomes generally available to the public other
than as a result of a disclosure by the recipient;   3.2.2   was in the
possession of the recipient prior to its being furnished to the recipient under
this Agreement, provided that the source of such information was not known to
the recipient to be bound by a confidentiality agreement with, or other
contractual, legal, or fiduciary obligation of confidentiality to the disclosing
party or any other party with respect to such information and that such prior
possession can reasonably be proven by the recipient by written records;   3.2.3
  becomes available to the recipient on a non-confidential basis from a source
other than the disclosing party, provided that such source is not bound by a
confidentiality agreement with, or other contractual, legal, or fiduciary
obligation of confidentiality to the disclosing party or any other party with
respect to such information;   3.2.4   becomes available to the recipient
through discovery procedures in any civil action or arbitration between the
parties; or   3.2.5   was independently developed by the recipient without
reference to the Confidential Information, provided that such independent
development can reasonably be proven by the recipient by written records.   3.3
  If the recipient is required by order of a court of law, administrative
agency, or other governmental body to disclose any of the Confidential
Information to any third party, the recipient will promptly provide the
disclosing party with reasonable advance written notice if at all possible to
enable the disclosing party the opportunity to seek a protective order or to
otherwise prevent or limit such legally required disclosure, will use reasonable
efforts to cooperate with the disclosing party to obtain such protection, and
will disclose only the legally required portion of the Confidential Information.
Any such legally required disclosure will not relieve recipient from its
obligations under this Agreement to otherwise limit the disclosure and use of
such information as Confidential Information.   4.   Limitations on Use. In
further recognition of the value of Confidential Information, the recipient
acknowledges that it shall not engage in the reproduction of Confidential
Information through the techniques of “reverse engineering”. The recipient shall
not make any use, either directly or indirectly, of any Confidential Information
to which the recipient has been, is or will be exposed, except in the ordinary
course of business pursuant to this Agreement for

 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

-21-



--------------------------------------------------------------------------------



 



    the Purpose or as may be expressly authorized herein below or in a separate
specific written agreement between the parties. Nothing in this Agreement shall
be construed as giving recipient any license or other right under any
intellectual property lawfully owned or held by the disclosing party or as an
admission as to the scope of any such rights owned or held by the disclosing
party. Neither party shall disclose the existence and nature of this Agreement
or the fact that it is evaluating the other party’s Confidential Information or
that discussions related to Proposals are occuring pursuant to this Agreement,
except that such disclosure to a party’s present employees, consultants,
officers, directors, shareholders, bankers and investors, and to present and
potential investors, bankers and business partners pursuant to due diligence
reviews, is permitted if such persons have agreed to abide by the recipient’s
obligations hereunder, and disclosure of the nature and existence of this
Agreement and that discussions related to Proposals are occurring pursuant to
this Agreement by Omeros to the US Securities and Exchange Commission shall be
permitted. Neither party shall use the name of the other party in any publicity
or advertising without that party’s prior written approval.   5.   Return of
Confidential Information. When requested by the disclosing party or at the
termination of the relationship giving rise to this Agreement, whichever first
occurs, the recipient immediately shall deliver all Confidential Information and
all copies thereof in its possession or in the possession of its employees,
provided that the recipient’s legal counsel may retain one archival copy of the
Confidential Information.   6.   Permitted Use of Information. Notwithstanding
any restrictions in Sections 2 or 4, recipient shall be entitled to use the
disclosing party’s Confidential Information in any civil action or arbitration
between the parties, provided that (a) the disclosing party shall be entitled to
seek a protective order concerning disclosure of any such Confidential
Information to third parties and the recipient shall cooperate in good faith
with any reasonably requested protective order, (b) no disclosure to the
recipient of any attorney-client or attorney-work product privileged information
by the disclosing party under this Agreement shall be asserted or contended to
be deemed a waiver of such privilege and any such privileged information shall
not be admissible in any civil action or arbitration solely by virtue of having
been disclosed under this Agreement, and (c) the recipient shall not use any
Confidential Information obtained by recipient from the disclosing party solely
under this Agreement as the basis for seeking any preliminary injunctive relief.
  7.   [†].       8. Specific Performance. The parties acknowledge that (a) the
covenants set forth in this Agreement are essential elements of the transactions
contemplated in this Agreement and that, but for the agreement to comply with
such covenants, the

 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

-22-



--------------------------------------------------------------------------------



 



    parties would not have entered into such transactions, and that the parties
have consulted with, or have had the opportunity to consult with, counsel and
have been advised in all respects concerning the reasonableness of such
covenants as to scope and limit of time; (b) the disclosing party will not have
any adequate remedy at law if the recipient violates this Agreement or fails to
perform any of its other obligations hereunder; and (c) the disclosing party
shall have the right, in addition to any other rights it may have, to obtain in
any court of competent jurisdiction temporary, preliminary and permanent
injunctive relief to restrain any breach, threatened breach, or otherwise to
specifically enforce any of such covenants or any other obligations of the
recipient if the recipient fails to perform any of its obligations under this
Agreement.   9.   Term. This Agreement and the obligations of nondisclosure and
nonuse set forth herein shall terminate five (5) years after the date of the
last disclosure of Confidential Information under this Agreement, except that
termination of the obligation of nonuse under this Agreement shall not permit
use of the Confidential Information that would be in infringement of patent
rights. Prior to termination of this Agreement, either party may deliver written
notice to the other party that it no longer wishes to receive Confidential
Information under this Agreement, after receipt of which any information
subsequently sent in writing or orally disclosed by either party shall be deemed
non-confidential.   10.   Miscellaneous. This Agreement shall be binding upon
and inure to the benefit of the parties’ successors and assigns. The waiver of
any breach of any provision of this Agreement or failure to enforce any
provision hereof shall not operate or be construed as a waiver of any subsequent
breach by any party. The invalidity of all or any part of any section of this
Agreement shall not render invalid the remainder of this Agreement or the
remainder of such section. If any provision of this Agreement is so broad as to
be unenforceable, such provision shall be interpreted to be only so broad as is
enforceable. In any litigation or arbitration arising out of or related to this
Agreement, the substantially prevailing party will be entitled to recover all
reasonable costs and attorneys’ fees, including costs and fees on appeal. The
provisions of this Agreement shall not be construed as limiting any rights or
remedies that either party may otherwise have under the applicable law.   11.  
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, USA, without giving effect to any
conflict of laws principles that would result in the application of the laws of
another jurisdiction. The parties agree that the sole and exclusive jurisdiction
for any disputes arising under or related to this Agreement shall be in the
federal courts of the United States.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

-23-



--------------------------------------------------------------------------------



 



            OMEROS CORPORATION
      By   /s/ Marcia Kelbon         Printed name Marcia Kelbon         Its
V.P., Patent & General Counsel        HELION BIOTECH
      By   /s/ Jeppe Christensen         Printed name Jeppe Christensen       
Its CEO     

 

†   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

-24-